 

Exhibit 10.28

 





BY FEDERAL EXPRESS (LUCID LOGO) [lucid006_v1.jpg]   March 10, 2014   H.C.
Wainwright & Co., LLC 570 Lexington Avenue New York, NY 10022 Attn: Head of
Investment Banking

Dear Sir/Madam:

          Reference is made to the agreement (the “Agreement”) between Lucid,
Inc., d/b/a Caliber Imaging and Diagnostics, (“Caliber”) and H.C. Wainwright &
Co., LLC (“HCW”) dated as of August 22, 2013 and as amended on February 20, 2014
and February 28, 2014. In accordance with Section 1 of the Agreement, Caliber
hereby terminates the Agreement. This notice shall be deemed to be the 6-Month
Termination Notice referred to in the Agreement.

 

  LUCID, INC.           By:  /s/ Richard J. Pulsifer       Richard J. Pulsifer,
Chief Financial Officer  

 